                    The parties' requests
         Case 1:21-cv-06021-AKH            are granted.
                                     Document           The 09/09/21 Page 1 of 1
                                                   13 Filed
                    initial conference is adjourned to October
                    8, 2021 at 10:00 a.m.                         DLA Piper LLP (US)
                                                                       1251 Avenue of the Americas
                                                                       27th Floor
                       SO ORDERED.                                     New York, New York 10020-1104
                       /s/ Alvin K. Hellerstein                        www.dlapiper.com
                       September 9, 2021
                                                                       Caryn G. Schechtman
                                                                       caryn.schechtman@dlapiper.com
                                                                       T 212.335.4593
                                                                       F 212.884.8593



September 3, 2021
VIA ECF & FACSIMILE

Hon. Alvin K. Hellerstein, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 14D
New York, NY 1007-1312

Re:    Deborah Donoghue v. Kaleyra, Inc., et al., No 1:21-cv-06021 (AKH)

Dear Judge Hellerstein:

         We represent defendants Kaleyra, Inc. and Neil Miotto in the above-referenced matter.
Counsel are currently scheduled to appear before Your Honor for an initial conference on
September 10, 2021 at 10:30 a.m. (ECF No. 9). We respectfully request that the conference be
adjourned at this time to allow the parties to continue ongoing settlement discussions. Plaintiff’s
counsel, David Lopez, Miriam Tauber, and James Hunter have consented to this request. This is
the first request for an adjournment of the initial conference. The parties are also scheduled to
exchange Initial Disclosures and to submit a Discovery Plan today; the parties respectfully
request that deadline be extended to Monday, October 4, 2021.

Respectfully submitted,




Caryn G. Schechtman



cc:    Via ECF
       David Lopez, Esq.
       Miriam Tauber, Esq.
       James Hunter, Esq.
